DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Response to Arguments
Based on the applicant CANCELLING Claims 1-19, the previous Claim Rejections and Claim Objections are withdrawn. However, upon further consideration for the NEW Claims 20-31, new ground(s) of rejection is made in view of Leung (US 2010/0207374), Hiremath (US 2019/0319513) & Ruiz (US 2014/0236367) – see below.
Claim Objections
Claims 20-31 are objected to because line quality is poor.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 20-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 20, the applicant recites “said pipe is filled with fluid, said fluid pressure is higher at said second end than at said first and”. The claim does not describe HOW the fluid pressure would be “higher at said second end”. Therefore, the claim is vague and indefinite. 
Claims 21-26 are rejected based on their dependency from Claim 20.
Regarding Claim 21, the applicant recites “wherein said low pressure is produced by at least one pump”. As recited, it is not clear how a pump would produce “low pressure”. Moreover, what is the low pressure in regards to? Therefore, the claim is vague and indefinite.
Regarding Claim 27, the applicant recites:
“sucking gas from a first end of a pipe”. The claim does not recite HOW the gas is “sucked”. 
“wherein said gas at said second end is at a higher pressure than said gas at said first end”. The claim does not recite HOW the second end is at a higher pressure. 
Therefore, the claim is vague and indefinite.
Claims 28-31 are rejected based on their dependency from Claim 27.
Regarding Claim 28, the recitation “wherein said gas pressure at said first end is below atmospheric pressure”. The claim does not describe HOW the gas pressure is “below atmospheric pressure”. Therefore, the claim is vague and indefinite.
Regarding Claim 29, the recitation “comprising reducing said pressure ai said first end by at least one pump”. The claim does not describe HOW said pressure is “reduced”. Therefore, the claim is vague and indefinite.
Claim Rejections - 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 20-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leung (US 2010/0207394).
Regarding Claim 20, Leung disclose a system for producing electrical energy using a fluid [A device for utilizing water flow kinetic energy continuously comprises at least one water pump, at least one flume and plural hydro-generators] (Abstract), said system comprising: 
at least one pipe [221, 218, 209, 205] having a first end [“first end”] and a second end [“second end”] (annotated FIG below for FIG. 2); 
said pipes [221, 218, 209, 205] is filled with fluid, said fluid pressure is higher [pressure would be higher when water exits pipe 205] at said second end [“second end”] than at said first and [“first end”] (annotated FIG below for FIG. 2); and 
a plurality of turbine generators [220, 217, 214, 211, 208] located between said first end [“first end”] and said second end [“second end”] (FIG. 2, ¶ [0064]), 
wherein said turbine generators [220, 217, 214, 211, 208] rotate by a force exerted by said fluid flowing [water flow] from said second end [“second end”] to said first end [“first end”] (FIG. 2, [Abstract]).

    PNG
    media_image1.png
    741
    1261
    media_image1.png
    Greyscale

Regarding Claim 21, Leung disclose the system of claim 20 [see rejected Claim 20], 
wherein said low pressure is produced [by pumping water out of pipes, the pressure in the pipes would be reduced] by at least one pump [202] (FIG. 2, Claim 2).



Regarding Claim 22, Leung disclose the system of claim. 20 [see rejected Claim 20], 
wherein said system is sealed to atmosphere [Of course, a container can be made into various devices with or without a cover] (FIG. 2 shows pipes and container “sealed to atmosphere”, ¶ [0064]).
Regarding Claim 23, Leung disclose the system of claim 20 [see rejected Claim 20],
wherein said fluid flows into said second end [“second end”] of said pipe from at least one fluid tank [223] (FIG. 2 & Annotated FIG. Above).
Regarding Claim 24, Leung disclose the system of claim 23 [see rejected Claim 23], 
wherein said fluid is discharged from said fist end [“first end”] and said tank [223] (FIG. 2 & Annotated FIG. Above). 
Regarding Claim 25, Leung disclose the system of claim 24 [see rejected Claim 24], 
comprising at least one pump [202] for said discharging said fluid into said tank [223] (FIG. 2).
Claims 27-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hiremath (US 2019/0319513).
Regarding Claim 27, Hiremath disclose a method for producing energy [A system for power generation] (Abstract) comprising: 
sucking gas [by 1710] from a first end [left side of 1702 by 1710] of a pipe [1702] (FIG. 1A, ¶ [0071]); 
flowing gas into a second end of a pipe [right side of 1702 by 1706] (FIG. 1A); and 
generating power by a plurality of turbine generators located between said first end [left side of 1702 by 1710] and said second end [right side of 1702 by 1706], wherein said gas at said second end is at a higher pressure [For variations in pressure, the respective speeds of the one or more velocity and pressure enhancers 1708 may be varied. In case of density variations, a compressor before the valve 1710 and the valve 1710 may be actuated to adjust the mass of the pressurized gas inside the closed loop] than said gas at said first end [The load here may be a generator configured to generate and store the power in battery banks] (FIG. 1A, 1E, ¶ [0068], ¶ [0075]).


Regarding Claim 28, Hiremath disclose the method of claim. 27 [see rejected Claim 27],
wherein said gas pressure at said first end is below atmospheric pressure [For variations in pressure, the respective speeds of the one or more velocity and pressure enhancers 1708 may be varied. In case of density variations, a compressor before the valve 1710 and the valve 1710 may be actuated to adjust the mass of the pressurized gas inside the closed loop] (FIG. 1A-1E, ¶ [0075]).
Regarding Claim 29, Hiremath disclose the method of claim 28 [see rejected Claim 28], 
comprising reducing said pressure [For variations in pressure, the respective speeds of the one or more velocity and pressure enhancers 1708 may be varied. In case of density variations, a compressor before the valve 1710 and the valve 1710 may be actuated to adjust the mass of the pressurized gas inside the closed loop] ai said first end by at least one pump [1704] (FIG. 1A, [0075]).
Regarding Claim 30, Hiremath disclose the method of claim 29 [see rejected Claim 29], 
comprising storing said gas in at least one tank [The pressurized gas may be supplied from the atmosphere if the pressurized gas is air, however, in cases of gases like CO2, N2, O2 or refrigerants etc., the pressurized gas would need to be supplied from storage tanks] (¶ [0070]).
Regarding Claim 31, Hiremath disclose the method of claim 30 [see rejected Claim 30],
comprising discharging said gas from said first end to said tank [The pressurized gas may be supplied from the atmosphere if the pressurized gas is air, however, in cases of gases like CO2, N2, O2 or refrigerants etc., the pressurized gas would need to be supplied from storage tanks] (¶ [0070]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Leung (US 2010/0207374) according to Claim 1 and in further view of Ruiz (US 2014/0236367).


Regarding Claim 26, Leung disclose the system of claim 23 [see rejected Claim 23], comprising: 
Leung is not explicit to disclose:
at least one filter installed between said pump discharge and said tank; 
at least one filter installed between said tank and said second end; &
at least-one data logger provided with at least one sensor for measuring: at least one of said fluid flow characteristics selected from the group consisting of: pressure, flow velocity, temperature and combinations thereof.
However, Leung also discloses (A) “The filter can be disposed at the flume entry to prevent the fishes or other undesired objects from entering the flume through the flume entry. The protecting device of the filter and other forms of protecting devices can further be applied to protect the turbine assemblies and power generators. Besides the protecting net, the present invention can also be provided with a shell-like element to protect its entire elements” (¶ [0063]).
It would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to use Leung’s filter and place filters as: 
at least one filter installed between said pump [202] discharge and said tank [223] (FIG. 2); 
at least one filter installed between said tank [223] and said second end [second end”] (FIG. 2); 	
One would be motivated to do so to protect the system from debris and unwanted items in the system.
MOREOVER, Leung also disclose a data logger [The containers A, B can be provided with communicating water pipes having a switch control device on the bottom thereof] (¶ [0064]).
	(I) Ruiz discloses at least one sensor for measuring: at least one of said fluid flow characteristics selected from the group consisting of: pressure, flow velocity, temperature and combinations thereof [the controller being connected to pressure sensors at the inlet and outlet of the turbine, to a flow-meter for measuring the flow rate in the turbine and to a network analyzer for determining the power generated by the generator, the controller being configured to calculate the braking torque necessary for the electric yield to be maximum] (Claim 11).
	One of ordinary skilled in the art would recognize that Leung’s “data logger” would be able to operate with Ruiz sensors since in the art it is common that controllers (“data loggers”) operate with sensors.
Therefore, it would have been obvious to one of ordinary skilled in the art to incorporate Ruiz teachings (see “I” above) into Leung’s system. One would be motivated to so to use sensors for to measure one or more characteristics of the said fluid flowing within said system.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH ORTEGA whose telephone number is (469)295-9083. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TULSIDAS PATEL can be reached on (571) 272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH ORTEGA/Examiner, Art Unit 2832